Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
 	This office action is in response to the claim listing filed on 02/07/2022. Claims 1-3, and 5-28 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	
Claims 1-3, 5-6, and 8-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Finn (USPGPUB No. 2006/0208066) in view of Baxter (USPGPUB No. 2005/0278544 A1) and further in view of Matton et al. (USPGPUB No. 2008/0126573 A1, hereinafter referred to as Matton).  
Referring to claim 1, Finn discloses a portable universal serial bus (USB) device, the device including a package {“packaged in an enclosure”, see any Figure, [0502].}, wherein the device is configured such that, following connection to a computer terminal, the device presents itself to the computer terminal as a human interface device (HID) {“multiple interfaces such as USB”, [0043]}; 
wherein the portable USB device includes a USB module that includes a USB microcontroller {“The [USB] apparatus uses a single chip multiple interface microcontroller”, [0185].},
However, Finn does not appear to explicitly disclose the USB module being attached to or embedded 1n the package, wherein the portable USB device is applicable to secure on-line access, wherein the portable USB device 1s operable to generate a one-time-only passcode and to use the one-time-only passcode so that the portable USB device can be authenticated by a server via the computer terminal.
Furthermore, Baxter discloses the USB module being attached to or embedded 1n the package, wherein the portable USB device is applicable to secure on-line access {Baxter “the data is SSL encrypted, making the URLs and site contents… virtually unintelligible”, [0101].}, wherein the portable USB device 1s operable to generate a one-time-only passcode {Baxter “the data is SSL encrypted, making the URLs and site contents… virtually unintelligible”, [0101].} and to use the one-time-only passcode so that the portable USB device can be authenticated by a server via the computer terminal {Baxter see Fig. 3, technical support “BuddyPassport Service menu 304”, [0102].}.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Finn and Baxter before him or her, to modify Finn’s “peripheral device” incorporating Baxter’s SSL encryption.
The suggestion/motivation for doing so would have been to provide maximum flexibility while circumventing some of the issues surrounding target marketing online (Baxter [0011]). 
Therefore, it would have been obvious to combine Baxter with Finn to obtain the invention as specified in the instant claim(s).
However, neither Kim nor Baxter appear to explicitly disclose wherein the device presents itself to the computer terminal as a human interface device (HID) keyboard device class device; 
Furthermore, Matton discloses wherein the device presents itself to the computer terminal as a human interface device (HID) keyboard device class device {“peripheral device may be capable of performing, such as the human interface device class”, [0006], [0035], [0040], see Fig. 3.};
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Baxter before him or her, to modify Finn/Baxter’s device incorporating “first identification data derived from the corresponding peripheral device (see Fig. 3, [0040]).
The suggestion/motivation for doing so would have been to provide  identification data is used by an operating system executed by a processor of the host to select one or more pieces of support software from whatever pieces of support software are loaded onto the host to support interactions between the host and the peripheral device to allow the host to make use of the functions specified by the peripheral device in its identification data (Matton [0007]). 
Therefore, it would have been obvious to combine Matton with Finn/Baxter to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Baxter discloses wherein the device includes a one-time-only passcode generator {Baxter see Fig. 3, technical support “BuddyPassport Service menu 304”, [0102].}.

As per claim 3, the rejection of claim 2 is incorporated and Baxter discloses wherein the one-time-only passcode generator includes a computer program embodied on a non-transitory storage medium of the portable USB device, wherein the computer program 1s executable on the portable USB device to generate one-time-only passcodes {Baxter “the data is SSL encrypted, making the URLs and site contents… virtually unintelligible”, [0101].}.

As per claim 5, the rejection of claim 1 is incorporated and Baxter discloses wherein the portable USB device sends to the computer terminal a sequence of data {“the data is SSL encrypted, making the URLs and site contents… virtually unintelligible”, [0101].}, the data complying with the HID keyboard standard protocol {“any information entered on a website” via a keyboard, [0023].}.

As per claim 6, the rejection of claim 1 is incorporated and Baxter discloses wherein a sequence of data 1s transmitted to the server, wherein the data are keycodes, the keycodes complying with the human interface device (HID) keyboard standard protocol {“any information entered on a website” via a keyboard, [0023].}.

As per claim 8, the rejection of claim 1 is incorporated and Baxter discloses wherein the one-time-only passcode 1s generated using a seed and hash algorithm {“the data is SSL encrypted, making the URLs and site contents… virtually unintelligible”, [0101].}.

As per claim 9, the rejection of claim 1 is incorporated and Finn discloses, wherein a hash algorithm 1s a part of a program embodied on a non-transitory storage medium of the portable USB device {“hard drive, memory device, or the like”, [0153].}; the USB module includes a key, stored in a non-transitory storage medium of the USB device {“secret key encryption”, [0474].}; wherein the USB module is configured to use the hash algorithm, the key, and the previous passcode to generate the next passcode {“Advanced Crypto Engine”, [0474].}; wherein the USB module is configured to store the passcode in a non- transitory storage medium of the portable USB device ready for use next time {“ECC and RSA for public and secret key encryption”, [0474}.

As per claim 10, the rejection of claim 9 is incorporated and Finn discloses, wherein the key is unique for each portable USB device {“the data is SSL encrypted, making the URLs and site contents… virtually unintelligible”, [0101].}}.

As per claim 11, the rejection of claim 1 is incorporated and Baxter discloses 1n which the one-time passcode is generated using a hash algorithm and seed so as to be unique for each connection of the device and thus one-time-only (OTO) {“the data is SSL encrypted, making the URLs and site contents… virtually unintelligible”, [0101].}.

As per claim 12, the rejection of claim 1 is incorporated and Baxter discloses in which the device is configured such that communications between the device and the server are encrypted {“the data is SSL encrypted, making the URLs and site contents… virtually unintelligible”, [0101].}.

As per claim 13, the rejection of claim 1 is incorporated and Baxter discloses in which the physical shape or marking of the packaging or housing of the device represents or 1s associated with a single application that the device performs {see Fig. 3, technical support “BuddyPassport Service menu 304”, [0102].}.

As per claim 14, the rejection of claim 1 is incorporated and Finn discloses in which the package is small enough to be held in a hand and in which the device 1s readily inserted into a female USB socket on the computer terminal {“when inserted into a personal computer” appropriate to USB protocol/interface(s) ([0045], “USB tokens”, [0046])}.

As per claim 15, the rejection of claim 1 is incorporated and Baxter discloses which is operable as an application-specific USB device because it is designed for solely a single application {see Fig. 3, technical support “BuddyPassport Service menu 304”, [0102].}.

As per claim 16, the rejection of claim 1 is incorporated and Baxter discloses in which the portable USB device 1s configured to open a Uniform Resource Locator (URL) or a Uniform Resource Identifier (URI) of a secure web site on the computer terminal {“the data is SSL encrypted, making the URLs and site contents… virtually unintelligible”, [0101].} .

As per claim 17, the rejection of claim 16 is incorporated and Baxter discloses wherein the URL or the URI is one-time only {“the data is SSL encrypted, making the URLs and site contents… virtually unintelligible”, [0101].}.

As per claim 18, the rejection of claim 16 is incorporated and Baxter discloses wherein a web page reached by the URL or by the URI is a login page {“the data is SSL encrypted, making the URLs and site contents… virtually unintelligible”, [0101].}.

As per claim 19, the rejection of claim 16 is incorporated and Baxter discloses wherein the URL or the URI has appended to it an ID, which 1s passed as a parameter to the server {“the data is SSL encrypted, making the URLs and site contents… virtually unintelligible”, [0101].}.

As per claim 20, the rejection of claim 16 is incorporated and Baxter discloses wherein the URL or the URI has appended to it a password, which 1s passed as a parameter to the server {“the data is SSL encrypted, making the URLs and site contents… virtually unintelligible”, [0101].}.

As per claim 21, the rejection of claim 16 is incorporated and Baxter discloses wherein the device includes a one-time-only passcode generator, wherein the URL or the URI has appended to 1t an ID, and a one-time-only passcode generated by the one-time-only passcode generator, which are passed as parameters to the server {“the data is SSL encrypted, making the URLs and site contents… virtually unintelligible”, [0101].}.

As per claim 22, the rejection of claim 1 is incorporated and Baxter discloses in which the device includes a button, wherein the device is configured to auto-launch a URL or a URI relating to the server {“the data is SSL encrypted, making the URLs and site contents… virtually unintelligible”, [0101].}, in response to receiving a press of the button.

As per claim 23, the rejection of claim 1 is incorporated and Baxter discloses in which a unique device ID and a password or the one- time passcode is appended to a URL or to a URI and passed as parameters to the server {“the data is SSL encrypted, making the URLs and site contents… virtually unintelligible”, [0101].}, so that the device can be identified and authenticated {“the data is SSL encrypted, making the URLs and site contents… virtually unintelligible”, [0101].}.

As per claim 24, the rejection of claim 1 is incorporated and Baxter discloses (1) which 1s specific to the application of providing secure access to a private or secure website or other kind of server {“the data is SSL encrypted, making the URLs and site contents… virtually unintelligible”, [0101].}, the device including a keypad used to manually enter a personal identification number (PIN) so that, if the correct PIN 1s entered, the device opens a URL or the URI {BuddyPassport server authenticates the login and opens the BuddyPassport portal, [0099]} of the server on the computer terminal {Examiner’s interpretation: by use of Roman numerals (ii, iii, etc.) in conjunction with the “or” is recognized as a Markush claim, thus the reference addressing at least one element in the group recited in this claim.};
or (11) which 1s specific to the application of providing secure access to a private or secure website or other kind of server, the device including a fingerprint scanner used to scan the users fingerprint so that, if a matching fingerprint is recognised, the device opens a URL or a URI of the server on the computer terminal;
or (iii) which is specific to the application of accessing a user customised or personalised website, the device including a unique ID that acts as a permanent and portable cookie; so that, when the USB device 1s connected to the computer terminal, it opens a URL or a URI to user-customised or personalised pages on that website;
or (iv) which 1s specific to the application of accessing a user customised or personalised website, the device including a unique ID that acts as a permanent and portable cookie; so that, when the USB device 1s connected to the computer terminal, it opens a URL or a URI to user-customised or personalised pages on that website, and tn which the ID number is appended to the URL or to the URI and passed as a parameter to the web server hosting the website;
or (v) which 1s specific to the application of providing access to a digital version of a document, the device being adapted to be physically associated with a paper copy of that document but, when inserted into the computer terminal, opens the URL or the URI for the digital version of the document;
or (vi) which 1s specific to the application of smart product tags, 1n which the device 1s adapted to be temporarily attached to a product and, when connected to the computer terminal, it opens a URL or a URI to a web site with information on the product;
or (vit) which is specific to the application of purchase receipts or tickets for a specific product or service, in which the device is provided to a customer and will, when connected to the computer terminal, open a URL or a URI that provides information relating to the specific product or service purchased by that customer; 
or (vit) which 1s specific to the application of gift vouchers or tokens, in which the device opens a URL or a URI when connected to the computer terminal and the URL links to an online store where items can be purchased using the value of a voucher or token associated with the device; 
or (ix) which is specific to the application of web-mail, the device being used to access a user’s web-mail on any internet connected computer, in which the device opens the URL or the URI of a web-mail service; 
or (x) which is specific to the application of online photo management and sharing, in which the device opens the URL or the URI of the photo management and sharing service; 
or (xt) which is specific to the application of accessing a blog or community website, in which the device opens the URL or the URI of the blog or community website; 
or (xi1) which is specific to the application of accessing collaborative tools, in which the device opens the URL or the URI of a web-based collaboration tool; 
or (xitt) which 1s specific to the application of personalised avatars, the device being uniquely associated with a specific avatar, in which the device opens the URL or the URI of an online Instant Messaging service, that service then using the specific avatar; 
or (xiv) which 1s specific to the application of internet radio, in which the device opens the URL or the URI of an internet radio station and the URL links to a live audio stream that could either be played within the browser or could automatically redirect to launch a software media player; 
or (xv) which is specific to the application of product tagging, in which the device opens the URL or the URI of a web-site that gives detailed information about the product that was tagged with the device; 
or (xvi) which 1s specific to the application of loyalty cards, in which the device opens the URL or the URI of a retailer’s website or online store to enable the user to check, redeem or collect loyalty points; 
or (xvit) which is specific to the application of ordering food delivery, 1n which the device opens the URL or the URI of a restaurant’s website; 
or (xvit) which 1s specific to the application of accessing a private web site, 1n which the device opens the URL or the URI of the private website; 
or (xix) which 1s specific to the application of accessing a private web site, 1n which the device opens the URL or the URI of the private website, and where the level of security is high and a microprocessor in the device generates a new unique sequence of numbers each time it is used from an initial seed, which can only be predicted and recognised by a server which knows the initial seed; 
or (xx) which is specific to the application of accessing information relating to a specific venue or chain of venues, in which the device opens the URL or the URI of the specific venue or chain of venues; 
or (xxi) which is specific to the application of ordering a taxi, in which the device opens the URL or the URI of a taxi company or auto-dials the telephone number of a taxi company; 
or (xxit) which 1s specific to the application of simplifying usage of a computer, 1n which the device automatically configures the computer in a specific way or opens an application to a specific state; 
or (xxiii) which 1s specific to the application of reading a RFID card, in which the device includes a RFID reader and automatically reads the RFID card; 
or (xxiv) which 1s specific to the application of operating a toy; or (xxv) which is specific to the application of providing business information, 1n which the device automatically opens the URL or the URI of a website with details of a person or company;
or (xxvi) which 1s specific to the application of internet shopping coupons, 1n which the device automatically opens the URL or the URI of a website that displays shopping coupon content in a browser; or (xxvii) which 1s specific to the application of internet shopping coupons, in which the device automatically opens the URL or the URI of a website that displays shopping coupon content in a browser, and that includes a unique ID to enable tracking of coupon usage;
or (xxviil) which 1s specific to the application of booking or tracking parcels or deliveries, in which the device automatically opens the URL or the URI of a website that includes booking or tracking information for a specific individual, specific company or specific parcel; 
or (xxix) which 1s specific to the application of booking or tracking parcels or deliveries, in which the device automatically opens the URL or the URI of a website that includes booking or tracking information for a specific individual, specific company or specific parcel, and that includes a unique ID to enable tracking, the ID corresponding to an account number; 
or (xxx) which 1s specific to the application of on-line purchasing, in which the device enables a PIN field in an online credit card transaction page to be completed; 
or (xxx1) which is specific to the application of on-line purchasing, in which the device completes all password / address / credit card details needed to buy an item; 
or (xxxit) which 1s specific to the application of on-line payment, in which the device provides a hardware key for online payment services; 
or (xxxitt) which 1s specific to the application of advertising, in which the device launches a pop up window that provides a series of adverts and promotions that relate to the user’s interests; 
or (xxxiv) which is specific to the application of digital rights management, in which the device provides a user’s DRM key or other DRM related identifier; 
or (xxxv) which is specific to the application of DVD club, book club or music club subscription services, 1n which the device provides a URL or a URI to open a website with a user’s personal account {“Account Name”, [0113]}. 

As per claim 25, the rejection of claim 1 is incorporated and Finn discloses which is specific to the application of internet gambling, in which the device opens a URL of a web based gambling site  {“Online games”, [0407-0408]} terminal {Examiner’s interpretation: by use of Roman numerals (ii, iii, etc.) in conjunction with the “or” is recognized as a Markush claim, thus the reference addressing at least one element in the group recited in this claim.}; 
or (it) which is specific to the application of a loyalty/ membership club for a casino group, in which the device opens a URL or a URI of the web based loyalty/membership club;
or (tit) which is specific to the application of internet gambling, 1n which the device opens a URL or a URI of a web based gambling site, and which is designed as a casino chip;
or (tv) which is specific to the application of a loyalty/ membership club for a casino group, in which the device opens a URL or a URI of the web based loyalty/membership club, and which is designed as a casino chip;
or (v) which 1s specific to the application of internet gambling, in which the device opens a URL or a URI of a web based gambling site, and which also contains data that automatically provides a predefine amount of credit;
or (vt) which is specific to the application of a loyalty/ membership club for a casino group, in which the device opens a URL or a URI of the web based loyalty/membership club, and which also contains data that automatically provides a predefine amount of credit;
or (vit) which 1s specific to the application of internet gambling, in which the device opens a URL or a URI of a web based gambling site, and which is designed as a casino chip, and which also contains data that automatically provides a predefine amount of credit;
or (vitt) which is specific to the application of a loyalty/ membership club for a casino group, in which the device opens a URL or a URI of the web based loyalty/membership club, and which is designed as a casino chip, and which also contains data that automatically provides a predefine amount of credit {“in out-of-pocket expenses to correct their credit profiles”, [0010]}.

Referring to claim 26 is a system claim reciting claim functionality corresponding to the apparatus claim of claim 1, respectively, thereby rejected under same rationale as claim 1 above. 

Referring to claim 27 is a method claim reciting claim functionality corresponding to the apparatus claim of claim 1, respectively, thereby rejected under same rationale as claim 1 above. 

Referring to claim 28 is a method claim reciting claim functionality corresponding to the apparatus claim of claim 24, respectively, thereby rejected under same rationale as claim 24 above. 

Claims 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Finn in view of Baxter further in view of Matton and further in view of Dawson (USPGPUB No. 2007/0078768).  
As per claim 7, the rejection of claim 1 is incorporated and Dawson discloses wherein the device includes a button, wherein the device is configured to initiate a pre-programmed sequence {“the data is SSL encrypted, making the URLs and site contents… virtually unintelligible”, [0101].}, in response to receiving a press of the button {mouse button accompanying the computer “a user clicks on the sponsor's logo, the BuddyDrive sends its specific UDI”, [0099].}.
Finn/Baxter/Matton and Dawson are analogous art because they are from the same field of endeavor, methods and systems communicating with USB devices. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Finn/Baxter and Dawson before him or her, to modify Finn/Baxter/Matton’s device incorporating Dawson’s WIAB interface.
The suggestion/motivation for doing so would have been to provide an improved system which anticipates creation and publishing of digital media files with a simpler interface than a monitor (Dawson [0003]). 
Therefore, it would have been obvious to combine Dawson with Finn/Baxter/Matton to obtain the invention as specified in the instant claim(s).
Response to Arguments
Applicant’s arguments with respect to claim(s) 02/07/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner has updated citations/references as appropriate toward the keyboard device class limitations recited in claim 1. 
In response to the other argument regarding the use of one time only passcode (Remarks page 18), the Examiner points to the applicant’s PGPUB section [0109] or [0201] which goes into further detail of re-directing SSL server to verify and send to a web-mail, such limitations recommended incorporating to the independent claim(s) to teach away from the new ground of rejection(s).
For these reasons, the current group of references is respectfully maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references applicable as 103 art teaching USB device human interface device class as recited in claim 1: US 20080235418 A1 and US 20060236364 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184